Title: To George Washington from Edward Carrington, 13 October 1795
From: Carrington, Edward
To: Washington, George


          
            Dear Sir
            Richmond Octo. 13 1795
          
          I have been honored with yours of the 9th Instant, and immediately consulted Genl Marshall thereon. As to a change in Mr Henrys opinions upon the Constitution, he has been so little within the circle of our movements that we must rather rely on the intelligence of Genl Lee, who has had much communication with him, than our own observations. Mr Henry has for several years been in a degree silent on public topics; nor have we heard of any thing whatever, as coming from him, relating to the Treaty. We are not without apprehensions that Genl Lee estimates too highly the affections of Mr H. towards the Constitution; General Marshall being, however, decidedly of opinion, in which I cordially joined, that your letter should be forwarded to him, I have this morning dispached it by Express. In this determination we were governed by the following reasons;
          
          First, his non acceptance, from domestic considerations, may be calculated on—in this event, be his sentiments on either point what they may, he will properly estimate your letter, & if he has any asperities, it must tend to soften them, and render him, instead of a silent observer of the present tendency of things, in some degree active on the side of Government & order.
          Secondly, should he feel an inclination to go into the office proposed, we are confident, very confident, he has too high a sense of Honor to do so, with sentiments hostile to either of the points in view. this we should rely on upon general ground, but under your letter, a different conduct is, we conceive from our knowledge of Mr H. impossible.
          Thirdly, we are fully persuaded, that a more deadly blow could not be given to the Faction in Virginia, & perhaps elsewhere, than that Gentlemans acceptance of the office in question convinced as we are of the sentiments he must carry with him: so much have the opposers of the Government held him up as their oracle, even since he has ceased to respond to them, that any event demonstrating his active Support to Government, could not but give the party a severe Shock.
          To these reasons we think it not inapplicable to add, that in the present crisis Mr H. may reasonably be calculated on as taking the side of Government, even though he may retain his old prejudices against the constitution—He has indubitably an abhorrence of Anarchy—to be at the head of a popular assembly we know is his delight; but there is much difference between that situation, and scrambling for pre-eminence in a State of confusion, for which he is illy fitted—this we know Mr H. is fully sensible of—we know too that he is improving his fortune fast, which must additionally attach him to the existing Goverment & order, the only Guarantees of property. Add to all this, that he has no affection for the present leaders of the opposition in Virga.
          You will perceive Sir, that we have changed the order in which you directed the propositions to Colo. Innes & Mr Henry to stand—the fact is, we have as yet had no opportunity of acting with respect to the first Gentleman, nor do we know when we shall—this was likely to suspend operations longer than the nature and importance of the object admitted, even had we supposed you particularly attached to the order directed;

this consideration, together with the observations made in regard to Mr H., appeared naturally to dictate the course we have taken. Should Colo. Innes arrive before the return of the Express, Genl Marshall will hold his preliminary conversations as preparatory to a proposition, in case of a refusal in the other instance.
          I pray you Sir to consider it as no imposition to call on me for information in any case where you think proper to do so—your public Station gives you a title to the assistance of every individual on whom you chuse to rely for information as to facts & persons not immediately within your view. under this impression I hold myself bound to attend to your enquiries without prejudice or partiality, as far as my knowledge and judgment enable me. how far this obligation is enhanced by considerations of personal attachment, it is unnecessary to add. To your ultimate enquiry in the event of a vacancy in the war department, I cannot reply but with sensations of sincere gratitude for the confidence it manifests in your mind towards me, and regret that two considerations render it impossible for me to answer in the affirmative—diffidence in my abilities for the Station; & a certainty that, with the Salary annexed to it, the occupant at a distance from his private concerns must experience distress & perhaps ruin. I have the Honor to be with the most affectionate regard yr obt st
          
            Ed. Carrington
          
        